MEMORANDUM **
Simon Hernandez appeals from the 48-month sentence imposed following his *595guilty-plea conviction for unlawful possession of a firearm in violation of 18 U.S.C. § 922(g)(1). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Hernandez contends that the district court erred in that it failed to recognize its discretion to impose a below-Guidelines sentence. We disagree, and conclude that the record indicates that the district court understood its discretion to impose a below-guidelines sentence. See Gall v. United States, — U.S.-128 S.Ct. 586, 597, 169 L.Ed.2d 445 (2007).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.